MEMORANDUM **
Benson Widjaja, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing his appeal from an immigration judge’s denial of his application for withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and will uphold the agency’s decision unless the evidence compels a contrary conclusion. Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003). We deny the petition for review.
The record does not compel a finding that the incidents Widjaja suffered rise to the level of persecution. See id. at 1016-18. Moreover, Widjaja has failed to establish a clear probability of future persecution, because he returned to Indonesia multiple times without suffering further incidents of harm, see Hakeem v. INS, 273 F.3d 812, 816-17 (9th Cir.2001), and country conditions indicate that the Indonesian government is successfully opposing Muslim extremists, see Molino-Estrada v. INS, 293 F.3d 1089, 1096 (9th Cir.2002). Accordingly, Widjaja’s withholding of removal claim fails.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.